 270DECISIONSOF NATIONALLABOR RELATIONS BOARDRossValleySavings&Loan AssociationandSharonLouise Pincus.Case 20-CA-6451November 22, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn August 10, 1971, Trial Examiner Herman Marxissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a brief inanswer to the Respondent's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Ross Valley Savings & Loan Associ-ation, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order.1The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3)We have carefully examined the record andfind no basis for reversing his findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN MARx, Trial Examiner: The complaint allegesthat Ross Valley Savings & Loan Association (herein theCompany or Respondent) has violated Section 8(a)(1) oftheNational Labor Relations Act i (herein the Act) bydischarging an employee, Sharon Louise Pincus, becauseshe had engaged in "concerted activities" protected bySection 7 of the Act.2The Respondent has filed an answer which, in materialsubstance, denies the commission of the unfair laborpractices imputed to it.129 U.S.C Sec. 158(a)(1).2The complaint was issued on March 3, 1971, and is based on a chargefiled by Sharon Louise Pincus on November 27, 1970. Copies of the chargeand complaint have been duly served on the RespondentPursuant to notice duly served by the General Counsel oftheNational Labor Relations Board (herein the Board)upon all other parties, a hearing on the issues was heldbefore me, as duly designated Trial Examiner, on May 25,1971, at San, Francisco, California. The General Counseland the Respondent appeared through respective counsel,and all parties were afforded a full opportunity to adduceevidence,examine and cross-examine witnesses, andsubmit oral argument and briefs.Upon the entire record, and my observation of thedemeanor of the witnesses, and having read and consideredthe briefs filed with me since close of the hearing, I makethe following findings of fact:FINDINGS OF FACTI.NATUREOF THE RESPONDENT'S BUSINESS;JURISDICTIONOF THE BOARDRossValleySavings&Loan Association is a Californiacorporation;maintains its principal office and place ofbusiness in San Anselmo,California,where it is engaged inbusiness"as a savings and loan association";and is, andhas been at all material times,an employer within themeaning of Section2(2) of the Act.During theyearimmediately preceding the issuance ofthe complaint,theCompanyderived gross revenue inexcess of$3 million from loans and investments;purchasedUnitedStates Government bonds in an amount in excess of$50,000;received at its said place of business deposits inexcess of $5,000 from persons located outside the State ofCalifornia;and paid interest on deposits to persons locatedoutside the said State in an amount in excess of $5,000. Byreason of its said bond purchases,deposits,and interestpayments, the Companyis,and has been at all materialtimes, engaged in interstate commerce,and operationsaffecting such commerce,within the meaning of Section2(6) and(7)of the Act. Accordingly,the Board hasjurisdiction of the subject matter of this proceeding.H. THE ALLEGED UNFAIR LABOR PRACTICESA.PrefatoryStatementThe Companyhas a work force of some 19 employees,including several tellers,all of them subject to supervisionby its vice president,Claudia Goldthwaite,who is subject,in turn, to direction by its president,E. Michael Young, Jr.SharonLouise Pincus has been employed by theCompany as a teller in two periods, first entering its employinMarch 1969. That employment ended about 4 weekslaterwhen she had to leave suddenly to look after hermother who resided in San Diego and had met with anaccident.Failing in an effort to reach Mrs.Goldthwaite,Mrs. Pincus left a note for her, informing her of theimpending departure.3Shortly thereafter,Mrs.Goldth-waite telephoned Mrs. Pincus,and asked her when shewould return.Mrs. Pincus expressed uncertainty,and Mrs.3The contents of the note are not spelled out in the record, but it isevident from a subsequent telephone conversation between the two women,that the note gave notice of Mrs. Pincus' impending departure.194 NLRB No. 40 ROSS VALLEY SAVINGS & LOAN ASSN.Goldthwaite said that she could not hold Mrs. Pincus' jobfor her,but invited her to call upon her return.Mrs.Pincus did so following her return about a monthlater;Mrs. Goldthwaite offered her reemployment as ateller;and Mrs. Pincus accepted and resumed her positionin April 1969, working in that capacity until November 13,1970, when she was discharged under circumstances to bedescribed later.About 2 months after her return,she was given anincrease of $25 in her monthly pay in accordance with themanagement'spolicyofgivingnew employees an"automatic"increase after 3 months of employment.Informing Mrs. Pincus of the increase,Mrs. Goldthwaitetold her not to mention it to the other employees.As Mrs.Goldthwaite testified,she "usually told them(employees)when they received an increase to keep it to themselves."Thereafter,Mrs. Pincus asked Mrs.Goldthwaite for awage increase on two occasions,the first in April 1970, andthe other in the first or second week in September.4 Insupport of the latter request,Mrs. Pincus told Mrs.Goldthwaite that a recently hired teller was receiving asmuch as she,although she was the "best"of the Company'stellers.Mrs. Goldthwaite concurred in that appraisal, andsaid that there"shouldn't be any problem about a raise,"but that she would have to submit the request to theCompany's executive committee(which consists of herself,Young,and a third management official).The next day,Mrs. Goldthwaite informed Mrs. Pincusthat the committee had rejected the request,because Mrs.Pincus had received an increase in April,and would have towait a couple of months for another. Mrs. Pincus reiteratedthat she was the "best"of the tellers, and Mrs. Goldthwaiteagreed,stating that she would discuss the request againwith the other officers.On the same day(but whether onthe occasion when Mrs. Pincus was informed of therejection does not appear),Mrs. Pincus complained to Mrs.Goldthwaite that the latter did not "realize how hard it isfor all of us girls to have to come in and sii here and beg youfor a raise,because you won't pay any of us what we shouldget and it's not fair that you should do this to us."5According to Mrs. Pincus, she discussed the subject ofwages that day with some of the other employees,suggesting to them that they seek increases, but theyindicated fear of dismissal,whereupon she told them, "Ifyou're too afraid and if I do it for myself I will do it for you,too."Approaching this self-serving testimony by an interestedwitnesswithappropriate caution,Iam neverthelesspersuaded of its credibility.It is not inherently implausible;Mrs. Pincus appeared to me to be credible on the othermaterial aspects of her testimony; and it is of some momentthat although she named the employees to whom shespoke-five in all, four of them still in the Company'semploy, so far as appears-the Respondent neither called'4Unless otherwise indicated,alldatesmentioned herein occurred in19705Findings as to the conversations between Mrs Pincus and Mrs.Goldthwaite relating to wages, as described above,are based on MrsPincus' testimony.Mrs. Goldthwaite's testimony,itmay be noted, containsno denial that Mrs. Pincus complained to her that the Company "won'tpay any of us what we should get,"or that she concurred in Mrs. Pincus'self-appraisalas the best of its tellers.The plausibility of such a271any of them,nor explained its omission to do so. This is notto say that the Respondent had a duty to call theseemployees,but only that their identification afforded anopportunity to call them in refutation of Mrs. Pmcus' claim,and that the fact that it did not do so may properly be takenintoaccount in evaluating her credibility.Moreover,Young, the Company's chief executive, testified that priortoMrs.Pincus' dismissal he had heard"rumors" that shehad been discussing the denial of her request for an increasewith other employees,"letting everybody know"that shewas "dissatisfied"with the rejection.This lends support atleast to her claim that she discussed the subject of wageincreaseswith other employees.Taking all factors intoaccount,I credit her testimony regarding her discussion ofwages with other employees.6Within a period of a few days following rejection of herrequest,Mrs. Pincus gave some thought to quitting becauseof denial of the increase and informed one or more of theother employees of the possibility,and that her departuremight occur"the first of the year"because savings and loanorganizations are busy then and have greater requirementsfor help;but she said nothing to the management aboutresigning until October 20.On that date,having learned the day before that she waspregnant,Mrs. Pincus informed Mrs. Goldthwaite of theanticipated event by composing and handing her a poem ofthe "Roses are red,violets are blue"genre, closing with thelines that"Imust leave this job for another,because I'mgoing to be a mother."The evidence of what followed is disputed.Mrs. Pincusclaims that after reading the poem,Mrs. Goldthwaite askedher when she was leaving; that she gave December 31 as thedate; and that Mrs. Goldthwaite then expressed apprecia-tion for"all of the notice,"since"the first of the year" is abusy period and the notice would give the managementtime to train a replacement.Mrs. Goldthwaite,in contrast,simply quotes herself as expressing pleasure at the news ofthe pregnancy,and claims that Mrs. Pincus "did not saywhen she intended to leave." The material credibility issuewill be resolved at a later point.Two or three weeks after Mrs. Pincus' announcement, sheheard that the Company's switchboard operator,Gloria delSanto, then temporarily substituting for a regular operatorwho was on an extended indefinite leave of absence,intended to leave "the first of the year." Believing that theoperator'swork,which was performed in a seated position,was within her physical capacity during her pregnancy,Mrs. Pincus talked to Miss del Santo about the matter onemorning early in November,before the start of theworkday, and both agreed that it would be a good idea forMrs. Pincus to seek the job.She did so on or about November 8, applying to Mrs.Goldthwaite,pointing out that she knew how to operate theboard, and was acquainted with every member of theconcurrence is enhanced by the fact that Mrs. Pincus had never beenreprimanded by the management,and had received a merit increase severalmonths earlier.6 It does not appear ' whether Mrs. Pincus'complaint toMrsGoldthwaite that the employees were not paid"fair" wages came before orafterMrs.Pincus' discussion with the other employees,and it is thus notestablished that the complaint was a product of that discussion. 272DECISIONS OF NATIONALLABOR RELATIONS BOARDCompany's staff.Mrs.Goldthwaite replied that theproposed assignment "sounded like a good idea," and thatshewould discuss the matter with the other officers(members of the executive committee, apparently) andinform Mrs. Pincus of the outcome.? Mrs. Goldthwaite didnotmention the matter again to Mrs. Pincus untilNovember 13, doing so in circumstances that will presentlyappear.B.The Discharge; Concluding FindingsToward the end of the workday on November 13, Mrs.Goldthwaite summoned Mrs. Pincus, and discharged her.Mrs. Pincus asked for an explanation, and Mrs. Goldth-waite gave her two reasons: (1) that the management hadheard a rumor that Mrs. Pincus intended to leave the dayshe received her Christmas bonus (such bonuses are givenby the Company to employees annually between DecemberI 1 and 15); and (2) that Mrs. Pincus had been "heckling"Miss del Santo "for her job. " 8Mrs.Pincus suffered a miscarriage toward the end ofNovember, and by letter dated December 21, 1970,received by Young a day or two thereafter, she informedtheCompany of her miscarriage, and that she was"available for work with no time limitation." The Companyhas not replied.The General Counsel maintains, in substance, that thereasons given Mrs. Pincus were pretexts, and that she wasdischargedbecause she had engaged in "concertedactivities" protected by Section 7 of the Act, or because theRespondent "believed" that she had engaged in them. TheRespondent replies, in effect, that it discharged Mrs. Pincusfor lawful cause, relying on testimony by Mrs. Goldthwaiteand Young to spell out its justification for the discharge.There is much in the record to support a conclusion thattheCompany has resorted to pretexts to justify thedismissal.According to Mrs. Goldthwaite, Mrs. Pincus wasdischarged by decision of the executive committee becausethe management had heard that Mrs. Pincus intended toleave,without prior notice, about the end of the year (1970),thus leaving the Company "in a very precarious position."Expanding on this, Mrs. Goldthwaite offered the explana-tion that Mrs. Pincus had previously "left us in a spot" (byher prior departure), and that the early part of January is abusy period, and it "takes quite a long time to train a teller."The committee, so Mrs. Goldthwaite testified, learning ofMrs. Pincus' intention late in September or the early part ofOctober, decided in the latter month to replace her, but didnot carry out the decision before Mrs. Goldthwaite heard ofMrs. Pincus' pregnancy, and then decided against the7Mrs. Pincus' account of the conversation is not in material dispute.Mrs Goldthwaite in effect concedes that Mrs. Pincus applied for theoperator's job about November 8, but says that she does not remembersaying that she thought the proposal "a good idea "8Findings as to the reasons given Mrs. Pincus are based on her accountof the conversation Mrs. Goldthwaite quotes herself as telling Mrs. Pincusthat the reason for the discharge was that she had heard that Mrs Pincus"was goingto leave the first of the year without notice, because she hadn'tgiven notice before and it had left us in a bad spot and it was a very, verybusy time of the year." This is not greatly removed from the first of thereasons quoted by Mrs. Pincus, but, in any case, I find Mrs. Pincus' versionof the explanation given her to be the more reliable of the two accounts.Mrs. Goldthwaite herself pictures the executive committee as decidingearly in October to discharge Mrs Pincus because information had comelatter'sdismissalbecause of her condition. However,according to Mrs. Goldthwaite, the decision was revivedfollowing a conversation with Mrs. Pincus on or aboutNovember 12 or 13 regarding the switchboard job .9 Mrs.Goldthwaite testified that on the occasion in question Mrs.Pincus told her that she, her husband (Loren Pincus), andan employee named Mary Wilkinson "had decided that she[Mrs. Pincus] should take the switchboard job because herlegs were beginning to bother her," and that she replied thatMrs. Pincus was not to "tell us what to do." This, accordingtoMrs. Goldthwaite, led the executive committee to discussagain the question of discharging Mrs. Pincus, with theresult that the committee "decided we had better let her gobecause she wasn't very happy," her "attitude" having"changed" after rejection of her request for a wage increase.It seems implausible that in seeking the switchboardposition, in effect asking for a managerial indulgence, Mrs.Pincus would take so demanding a stance as to say that she,her husband, and Mary Wilkinson "had decided" on thedisposition of the opening, but the shortcomings in Mrs.Goldthwaite's testimony, as well as in that of Young, runfar deeper, reflecting evasiveness, ambiguity, and shifts ofposition.Vagueness and shift appear in Mrs. Goldthwaite's claimthat, following denial of the wage increase, Mrs. Pincus"wasn't very happy," and that this change in attitude was afactor in the discharge decision. This is a departure fromthe reasons given Mrs. Pincus and the claim that the latter"wasn'tvery happy"is so ambiguous as to leave one indoubt asto its meaning.There is no demonstration that thealleged attitudinal change had any impact on Mrs. Pincus'work, nor any evidence of dissatisfaction with her by any ofthe Company's customers whom she served or otherwisemet. She had never been reprimanded for any deficiency inher work performance, and, on the occasion of her lastrequest foran increase,Mrs. Goldthwaite had agreed thatshe was the Company's "best teller." In other words, if Mrs.Goldthwaite's meaning is that some shortcoming in Mrs.Pincus' performance entered into the discharge decision,the claim has the earmarks of an afterthought and I placeno credence in it. On the other hand, there is evidence, to bediscussed later, that the management believed that, afterdenial of an increase, Mrs. Pincus expressed criticism of theadequacy of theirsalariestoother employees, andendeavored to induce them to seek increases, and it maywell be that Mrs. Goldthwaite's characterization of Mrs.Pincus asnot "very happy"is a euphemistic allusion tosuch activity by Mrs. Pincus. In any case, I am unable toto the management that she had expressed an intention "to leave as soon asshe got her Christmas bonus"; and this lends support to Mrs. Pincus'version of the first of the two reasons she says were given to her. As for thesecond,Mrs.Goldthwaite conceded that she "could have" given"heckling" of the switchboard operator as a reason, and Young testifiedthat such "heckling" by Mrs. Pincus was a factor in her discharge9The transcript quotesMrs.Goldthwaite as testifying that theconversation took place on "October the 13th or the 12th or something likethat."Whether the transcript is, inaccurate or Mrs. Goldthwaite nusspokeherself, it is evident from other parts of the record that she intended torefer to "November"rather than"October" as the month in which Mrs.Pincus sought the switchboard position.In any case,as stated earlier,Mrs.Pincus applied for the job on or about November 8. ROSS VALLEY SAVINGS & LOAN ASSN.273accept the characterization as a reliable basis for determin-ing the motivation for the discharge.Moreover, although Mrs. Pincus was told that a reasonforherdismissalwas that she had "heckled" theswitchboard operator, Mrs. Goldthwaite's testimony on thesubject is elusive, reflecting a disposition to fence withinterrogation about the matter, as the following exerptsfrom the record attest:Q. (By Mr. Wright) Did you [Mrs. Goldthwaite]talk about or tell her that she was being discharged foranother reason?A. I think I did mention to her, I'm not sure, abouttrying to get the position of telephone operator.Trial examiner: Well, what did you say about that asnearly as you recall?The witness: On November the 13th?Trial examiner: Yes.The witness: I don't recall that I mentioned that,because I did mention to her that day that she said shewanted that position.Trial examiner: And what day was that? Was that onher last day or before?The witness: On, no, this was before. A couple ofdays before, I believe. I don't recall.Trial examiner:Well, at the time she was discharged,did you say anything at all about the telephone positionthat you remember?The witness: I may have but I don't recall.Trial examiner: You don't recall?The witness: No.Q. (By Mr. Schmier) Mrs. Goldthwaite, wasn't oneof the reasons that Sharon was discharged was that shewas heckling the switchboard operator? Wasn't that oneof the reasons given?A.No, that wasn't the main reason.Q.Well, wasn't that one of the reasons?A. It could have been.Q.And, so, it could have been one of the reasons, isthat correct?A. (The witness moved her head in the affirmative.)Trial examiner: You said, yes.The witness: Yes.Young's testimony regarding the alleged "heckling" alsohas an evasive cast, shifting about from one position toanother. Testifying at one point that at the time of thedischarge he "thought" that the "heckling" was "one of thematerial factors" in the dismissal, he also stated that he"subsequently found out" that the "heckling" was "not asmuch of a factor as I had thought at first," and that "it[meaning, presumably,Mrs. Pincus' discussion of theprospective job opening with the operator] was not aheckling." And it may be noted, too, that a few days afterthe dismissal, in response to an inquiry by Loren Pincus as10Pincus' account of this aspect of his conversation with Young isuncontradicted11The finding that Mrs. Pincus told Mrs. Goldthwaite on October 20that she would leave on December 31 is not inconsistent with the fact thatMrs Pincus applied for the switchboard operator's job several weeks afterthe notification. That position, which would impose less of a physicalto the justification for it, he told Pincus that he had lookedinto the reasons for the discharge and that Mrs. Pincus hadnot "heckled" the switchboard operator.10The "heckling" allegation is a bare generalization, and inview of the shortcomings in the testimony of both Mrs.Goldthwaite and Young on the subject, I am convincedthat the "heckling" reason given Mrs. Pincus for herdischarge had no basis in fact and was a mere pretext forthe dismissal.There is also good reason to deny credence to Mrs.Goldthwaite's testimony to the effect that Mrs. Pincus wasdischarged because the management had heard that sheintended to leave about the end of the year without priornotice.Mrs. Pincus admittedly told others about September10, following rejection of her request for a wage increase,that she might leave with the arrival of the new year, and itis credible that the expression of this possibility was relayedtoMrs. Goldthwaite (or was interpreted by her) as theexistence of an actual intention by Mrs. Pincus to leave ator about the start of the coming year (or, to quote Mrs.Goldthwaite at one point, "as soon as she got her Christmasbonus"), but according to Mrs. Goldthwaite herself, theinformation reached her late in September or early inOctober, some 5 or 6 weeks before the discharge, and it isan objective fact that Mrs. Pincus informed Mrs. Goldth-waite during the third week in October that she "must leavethis job for another, because I'm going to be a mother" or,in short, gave notice of her intention to resign because ofher pregnancy. To be sure, Mrs. Goldthwaite denies thatMrs. Pincus specified any resignation date, but especially inview of the approaching busy season, then little more than 2months off, and of the "long time" needed to train areplacement-a necessity emphasized by Mrs. Goldthwaiteinher testimony-it seems only natural that Mrs.Goldthwaite, upon receiving the news from Mrs. Pincusthat she intended to resign because of her pregnancy, wouldaskMrs. Pincus, as the latter testified, "When are youleaving?" And it is correlatively plausible that Mrs. Pincuswould make a responsive reply such as "December 31. "Taking all factors into account, including the substantialinfirmities inMrs.Goldthwaite's testimony on othermaterialmatters, I creditMrs. Pincus' version of theconversation, finding that on October 20, she informedMrs.Goldthwaite, in substance, that because of herpregnancy she planned to quit as of December 31.11The fact of this notification is plainly at odds with Mrs.Goldthwaite's explanation that the Company dischargedMrs. Pincus because it had heard that she intended to quitabout the end of the year without prior notice, thus leavingthe Company short of trained teller personnel, and I findthat the explanation, as well as the similar one given Mrs.Pincus at the time of her dismissal, was, like the "heckling"allegation, a pretext.The Respondent's resort to pretexts bolsters, but does notof itself establish, the General Counsel's case. The evidenceofMrs. Pincus' "concerted activities" has a skeletal cast,burden on Mrs. Pincus in her pregnant condition, was due to become openabout the start of the new year, and one may fairly view Mrs Pincus'application for it as an effort to modify a prior understanding with themanagement as to the date of her resignation, in order to enable her tocontinue her employment beyond that date in work within her physicalcapacity. 274DECISIONSOF NATIONALLABOR RELATIONS BOARDconsisting substantially of her testimony that on the day inSeptember when her request for an increase was rejectedshe suggested to other employees that they seek increases,and offered to doit for them in the event she sought anincrease for herself.It does not appear,with clarity at least,whether she made the.suggestion and, offer to one or moreemployees on separate occasions,or on a single occasion toa group(although at one point she singles out MaryWilkinson as one with whom she discussed the subject ofwages "at great length"), -nor is there any indication of anyresponse by the employees to the offer,nor is it establishedthat her offer was relayed to the management.But that doesnot mean that the Company did not learn at some pointprior to the discharge decision that she had talked to otheremployees about theirsalarylevels, and on that score, therecord warrants a conclusion that the management receivedinformation from some source to the effect that she hadsought to induce the others to seek wage increases; and thatshe was discharged for that reason.Evidence of that motivation surfaced in the second of twoconversations between Loren Pincus and Young after thedischarge.A summary of the first,which is not in materialdispute,is appropriate background for the second.Mrs.Pincus had come home following her discharge ina state of emotional upset, and had informed her husbandof her dismissal,relating the two reasons given her, and onNovember 17, he telephoned Young, with whom he wasacquainted, and told Young that he was surprised thatYoung would permit Mrs. Goldthwaite to terminate Mrs.Pincus on such grounds.Young replied that "his supervi-sors acted with his blessings,"and Pincus termed thedismissal"unfair"and the purported reasons "childish";stated that his wife had never previously been dischargedand had been doing "a good job," that they had beencounting on her employment to the end of the year and onher Christmas bonus, andthat thedismissal would preventher from getting other employment; and requested thatYoung "reconsider" and give Mrs. Pincus the bonus and aletter of recommendation that she could use in seekingother employment. Young said he would have to discuss therequest with other management officials.On the following day, Pincus, calling from his place ofbusiness, telephoned Young again. At Pincus' direction, hissecretary listened,without Young's knowledge, on anextension telephone in another office. There is no disputethat Young told Pincus that the Company would not giveMrs. Pincus the bonus and a letter of recommendation, butthere is conflict as to what was said on the subject ofreasons for the discharge.Pincus testified that he expressed disbelief of the twodismissal reasons given his wife, and that Young repliedthat, since talking to Pincus the previous day, he had lookedinto the claim that the switchboard operator had been"heckled" and had found that that was not the case.According to Pincus, he termed the other reason"ridiculous" pointing out that his wife had given notice ofher intention to quit as of December 31 on the day sheinformed Mrs. Goldthwaite of her pregnancy; and Youngreplied that Mrs. Goldthwaite had told him that "this noticewas never given." Then, Pincus testified, in substance, hereiterated disbelief that Mrs. Pincus could be discharged forsuch"a ridiculous reason" as a "rumor"that she intendedto leave without notice,"especially since it's not true," andat that,Young conceded that that "was not the reason,"and aftersomeadded inquiry by Pincus, said that thereason was that"her attitude had changed considerably"since rejection of her request for a wage increase inSeptember.According to Pincus, he then asked Young toexplain what he meant,and the latter replied that "eversince"the rejection,Mrs. Pincus"had been discussing withthe other girls the fact that they were all making inadequatesalaries and this was causing a lot of dissension with mostof the girls and this dissension and trouble had gotten backtomanagement,and they decided about that time toreplace her."Pincus' secretary,stating that she did not listen to theentire conversation because she had to take an incomingcall on another line,testified that she heard Young say thatone of the reasons for the discharge was that Mrs. Pincushad discussed "wages and conditions"with other employ-ees of the Company.Denying that he gave such discussion as a reason for thedischarge,Young'sversion on direct examination is thatPincus threatened to file a charge with the Board unless theCompany met the request for the bonus and letter ofrecommendation;thatYoungsaid thattheCompanywould adhere to its position,believing that its "reasonswere justified";that Pincus then "wanted further informa-tion as to why he had discharged her"; and that he repliedthat the management had received "grapevine"informationthatMrs. Pincus intended to leave without notice at the endof the year,and that an additional reason for the dismissalwas that following rejection of her request for a wageincrease"her attitude had changed and we felt she was adisturbing influence on the other employees,because of herattitude and . . . not beinghappy,cheerful, . . .and we feltthiswould evolve with the public when she was theremeeting the public.And when we have somebody that's nothappyand saying things about the employer in anunfavorable manner, this is not the person that you canafford to be your public relationsperson."The material question regarding the second conversationiswhetherYoung told Pincus that Mrs. Pincus wasdischarged because she had been discussing the subject ofwage inadequacies with other employees,thereby causing"a lot of dissension" among them.There is good reason toquestion Pincus' credibility in that regard.His interest isobvious; on the surface,at least,itdoes not seem quiteplausible that Young would make such a turnabout as tomake the admission imputed to him, and Pincus'conduct inhaving his secretary eavesdrop on the conversation is, in myview,of such questionable propriety as to reflect on hisquality as a witness. The secretary's testimony contributeslittle to a resolution of the material issue.Her account has afragmentary cast, explained, perhaps, by her testimony thatshe heard only a portion of the conversation; and in view ofher employment by Pincus, I am unable to regard her as adisinterested witness.On the other hand, Young's testimony reflects shiftingpositions as to the motivation for the discharge, and thischaracteristic appears markedly in his version of the secondconversation with Pincus.He makes no reference there to ROSSVALLEY SAVINGS & LOAN ASSN.the claim that Mrs. Pincus "heckled" the switchboardoperator, although that allegation was one of the tworeasons given her for the discharge, and he advances anadditional reason, not given to her, to the effect thatfollowing denial of her request for an increase "her attitudehad changed," making her "a disturbing influence on theother employees," and unsuitable for "meeting the public."Nevertheless, Young's testimony, some of it not previous-lymentioned, provides important clues to the dischargemotivation, giving support, in fact, to some features ofPincus' version of the second conversation. For one thing,Young not only does not contradict Pincus' claim thatYoung told him that he had looked into the "heckling"allegation and found it to be untrue, but gives it somecorroborative support under cross-examination. There heallbutwithdraws the allegation as a reason for thedischarge, testifying that he had made "a little investiga-tion" into the matter; that although he cannot "recallexactly" whether this occurred between the two conversa-tions, his "investigation" was "somewhere in that interval";and that he had "found out it [the heckling allegation] wasnot as much of a factor [in the discharge] as I had thoughtat first," and that Mrs. Pincus had not "heckled" theswitchboard operator.For another matter-and more to the point-there areindicationsinYoung's testimony that, contrary to hisdenial, he did, in effect, tell Pincus that Mrs. Pincus wasdischarged because of her discussion of wages with otheremployees. Young implied as much when he testified thathe told Pincus that an added reason for the discharge was"the fact that after she had not received the raise herattitude had changed and we felt she wasa disturbinginfluence on the other employees";and that she had been"saying things about the employer in an unfavorablemanner"(emphasis supplied). In the context of Young's reference torejection of Mrs. Pincus' request for anincrease,and thealleged resulting change in attitude, his allusion to"disturbing influence" and "unfavorable" statements byMrs. Pincus regarding the Company, reasonably convey themeaning that she had expressed criticism of the Companyon the subject of wages to other employees, thereby"disturbing" them.With this interpretation, there is basicaccord between Pincus' version and that of Young at leastto the extent that both in effect depict Young as admittingthatMrs. Pincus' discussion of wages with other employeeswas a causative factor in her discharge.Itbecomes a question, then, of the terms in which theadmission was couched, and on that score it is worth notingthat undercross-examinationYoung conceded that he"might have" told Pincus that Mrs. Pincus had caused"dissension" (a term attributed to Young by Pincus) amongthe other employees, but put his own gloss on the admissionby adding, unresponsively, that what he had meant was "anirritating or bugging of employees because of her attitude,but not because of wages of other people." Subsequentinterrogation of Young whether he had told Pincus that thelatter'swife "had caused dissension among the employeesregarding wages" yielded an admission that he had used theterm "dissension" in his conversation with Pincus, but the12According to Young, he formed his conclusion that Mrs. Pincus wasa "disturbing influence" on the other employees about the end of275concession took the form of an unresponsive explanationthat "[i It's a word perhaps which wasn't the best word,because it had been used at a time because it more or lessrelated to their [employees'] reaction. It was havingsomeone in your midst who was not happy with her ownsituation and let everyone know about it." As is evidentfrom its context, the thrust of Young's admission is that hetold Pincus thatMrs. Pincus had caused "dissension"among the employees on the subject of wages. This addsweight to Pincus' version of the conversation.Pincus' credibility survives the reasons to question it. Hisaccount of the first conversation is not in dispute, and muchof his version of the second is either uncontradicted orsupported by Young. Thisis the casewith his testimonythat Young admitted that Mrs. Pincus had not "heckled"the switchboard operator. And, as previously indicated, hisclaim that Young told him that Mrs. Pincus was dischargedbecause she caused"dissension"among theemployees bydiscussing the "inadequate salaries" paid them is support-ed, in part by Young's testimony.On that score, I accord no weight to the interpretativegloss Young now gives his admission that he told PincusthatMrs. Pincus had caused"dissension"among theemployees on the subject ofwages.Nor is there any hardevidence to support Young'sgeneralizations thatMrs.Pincus had been "irritating" or "bugging" other employees,and this is also true of his characterizations of Mrs. Pincus'conduct as "unfavorablemanner,""not being happy,cheerful and this type of thing," and "disturbing influence."Lacking such evidence, one may fairly view these terms, inthe light of the total record, as uncandid, pejorativegeneralities,which, in combination, have the underlyingmeaning that Mrs. Pincus had expressed criticism to otheremployees of the wages paid them ("saying things about theemployer in an unfavorable manner"), and instigating themto seek wage increases(acting as"a disturbing influence onthe other employees" and causing "dissension" amongthem). In that connection, I find unconvincing a claim byYoung to the effect that "rumors" of discussion of wages byMrs. Pincus that reached him were that she had talked toother employees about her own wage situation, and not thatofothers.In short,Young's version of his secondconversation with Pincus is not a dependable basis forfindings.Crediting Pincus' version, I find that Young told him, insubstance, that following rejection of her request for anincrease,Mrs. Pincus had discussed with other employees"the fact that they were all making inadequate salaries,"that this had caused "dissension" among them, and that themanagement discharged her for that reason. Although therecord does not disclose the source of the Respondent'sinformation regarding Mrs. Pincus' activity, it is evidentfrom what Young said about it to Pincus that themanagement had learned prior to the discharge that Mrs.Pincus had sought to induce other employees to seekincreased wages.12There is no evidence that Mrs. Pincus in fact caused"dissension," as that term is commonly understood, andthere is good reason to conclude that Young used it inSeptember or early in October, basing it on information given him at thattime by Mrs. Goldthwaite. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDanothersense.The Respondent is sensitive to discussion ofwage increases among its employees, as evidenced by Mrs.Goldthwaite'spracticeofadmonishing recipientsofincreasesnot to disclose them to other employees, and it isevident that the purpose of this practice is to discouragerequests for increases. In the light of this policy, and ofYoung's repeated use of pejorative ambiguities to describeMrs. Pincus' discussion of wages with other employees, itappears to me to be wholly plausible that he would regard aproposal to employees that they seek increases as causing"dissension" among them. The sum of the matter is that Iinterpret what Young said to Pincus on the subject of Mrs.Pincus' discussion of wages, and her discharge for causing"dissension," as an admission that the reason for thedischarge was that it had come to the attention of themanagement that she had expressed the view to otheremployees that their salaries were "inadequate," and hadsought to induce such employees to seek wage increases. Ifind that that was the reason.13The lack of clarity in the record whether Mrs. Pincusspoke to the employees individually or in a group, and theabsence of any evidence that they authorized her to act forthem, do not control the, issue of the legality of thedischarge. A conversation involving "only a speaker and alistener," among employees is "concerted activity," protect-ed by Section 7 of the Act, if it appears that the speaker'sobject is to induce "group action" by employees for theirmutual benefit.14 Fairly interpreted, Mrs. Pincus' proposalto other employees that they seek wage increases was athreshold activity aimed at securing the strength ofnumbers for the "mutual aid" and benefit of those in thegroup. Thus, irrespective of the attitude of her listeners, hereffort to secure their "mutual aid" was protected by Section7 from reprisal at the hands of her employer.15I find, for the reasons stated, that, by discharging Mrs.Pincus, the Respondent interfered with, restrained, andcoerced employees in the exercise of rights guaranteed themby Section 7 of the Act, and thereby violated Section 8(a)(1)of the Act.Finally, it is reasonable to conclude, and I find, that Mrs.Pincus, in view of her miscarriage, would have abandonedher intention to quit on December 31, and, but for herdischarge, would have continued to work beyond that date.Therefore, I shall make provision in the RecommendedOrder, below, for a suitable offer of reinstatement and abackpay period extending to such an offer.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,13 In reaching that conclusion, I have given consideration to the factthat a period of some 6 weeks elapsed between the time, about the end ofSeptember or the beginning of October, when Young, according to hisaccount, learned fromMrs.Goldthwaite thatMrs.Pincuswas a"disturbing influence" on other employees and the date of the discharge.The Respondent knows best why it discharged Mrs. Pincus, and can bestexplain the timing of its action Yet its witnesses, Mrs. Goldthwaite andYoung, have given much uncandid testimony regarding the dischargemotivation,resorting to vague and evasive euphemisms,shifting positions,and pretexts to justify the discharge In that setting, although MrsGoldthwarte testified that the discharge decision was made in mid-Octoberand offered an explanation of the delay in its execution, it would be but anidle venture to try to pin down the reason for the timing of the dismissal.above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing conclusions of law:1.Ross Valley Savings & Loan Association is, and hasbeen at all material times, an employer within the meaningof Section 2(2) of the Act.2.Sharon Louise Pincus is, and has been at all materialtimes, an employee within the meaning of Section 2(3) ofthe Act.3.By discharging Sharon Louise Pincus, and therebyinterfering with, restraining, and coercing employees in theexercise of rights guaranteed by Section 7 of the Act, asfound above, the said Respondent is engaging, and hasengaged, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, I shallrecommend below that it cease and desist from suchconduct and take certain affirmative actions designed toeffectuate the policies of the Act.,Having found that the Company discharged SharonLouise Pincus in violation of Section 8(a)(1) of the Act, Ishall recommend below that the Company offer herimmediate and full reinstatement to her former job or, ifthat job nolonger exists,to a substantially equivalent job,without prejudice to her seniority and other rights andprivileges, and make her whole for any loss of pay she mayhave suffered by reason of the said discharge from the dateof the dismissal to the date on whichshe isofferedreinstatementas aforesaid, together with interest thereon asprovided below; and that thesaid lossof pay be computedin accordance with the formula and method prescribed bythe Board inF.W Woolworth Company,90 NLRB 289, andinclude interest at the rate of 6 percent per annum asprovided inIsis Plumbing & Heating Co.,138 NLRB 716.Suffice itto say thata total viewof the record warrants a conclusion thatthe discharge, as Young in effectadmitted to Pincus, wasrooted in theCompany's disapprovalof Mrs. Pincus' effortto induce other employees toseek wage increases.14MushroomTransportation Co v. N L RB.,330 F.2d 683, 685 (CA. 3);Owens-CorningFiberglasCorporation v. NL.R.B,407 F.2d 1357, 1365(C.A. 4).15The aim ofgroup actionis particularlyevident in Mrs. Pincus' offerto serve as aconduitfor transmission to the managementof the others'requests for increases,together with her own,but I hold thatin the contextof circumstances,her proposal to the others that theyseek increases wasprotected concertedactivity,without regardto the offer,and whether ornot word of the offerreached the management. ROSS VALLEY SAVINGS & LOAN ASSN.277RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing Recommended Order: 16Ross Valley Savings & Loan Association, its officers,agents, successors, and assigns, shall:1.Cease and desist from discharging any employee, orotherwise discriminating or taking any reprisal againstanyemployee, because such employee has exercised any rightguaranteed by Section 7 of the Act.2.Take the following affirmative actions which, I find,will effectuate the policies of the Act:(a)Offer Sharon Louise Pincus immediate and fullreinstatement to her former job or, if that job no longerexists,to a substantially equivalent job, without prejudiceto her seniority and other rights and privileges, as providedin the section 5 entitled "The Remedy," and make herwhole according to the formula and method provided insaid section.(b)Preserveuntilcompliancewith any order forreinstatement or backpay made by the National LaborRelations Board in this proceeding is effectuated, and makeavailable to the said Board and its agents, for examinationand copying, all payroll records, social security records,timecards, and any other personnel records which may berelevant to a determination of the amount of backpay dueand the reinstatement and related rights provided by suchorder.(c) Notify the said Sharon Louise Pincus, in the event thatshe is now serving in the Armed Forces of the UnitedStates, of her right to full reinstatement, upon application,in accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after her discharge from the Armed Forces.(d) Post in conspicuous places at the Company's place ofbusiness in San Anselmo, California, including all placesthere where notices to employees are customarily posted,copies of the notice attached hereto as an appendix. Copiesof the said notice, to be furnished by the Regional DirectorforRegion 20, shall, after being duly signed by anauthorized representative of the Company, be posted by itimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places.Reasonable steps shall be taken by the said Company toinsure that said notice is not covered, altered, or defaced byany other material.17(e)Notify the said Regional Director, in writing, within20 days from the date of receipt of a copy of this Decision,what steps the Respondent has taken to complytherewith.1816 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations beadoptedby theBoard and become its findings, conclusions, and order andall objections thereto shall be deemed waived for all purposes.11'In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."18 In the event that this RecommendedOrder is adopted by theNationalLaborRelationsBoard after exceptions have been filed,Paragraph 2(e) thereof should be modified to read: "Notify the saidRegional Director,in writing,within 20daysfrom the date of this orderwhat steps the Respondent has taken to comply therewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF TEENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing at whichall sideshad an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violated theNational Labor Relations Act, and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo engage in activities together for the purposeof collective bargaining or other mutual aid orprotectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT by means of discharge of anyemployee, or by any other discrimination or reprisalagainst any employee, interfere with, restrain, or coerceemployees in the exercise of any of the rights set forthabove.The National Labor Relations Board has found thatwe discharged" Sharon Louise Pincus because she hadexercised a right guaranteed her by the National LaborRelations Act, and that the said discharge violated theAct; and has ordered us to offer the said Sharon LouisePincus full reinstatement to her former job or, if suchjob no longer exists, to a substantially equivalent job,and to reimburse her for any loss of pay she may havesuffered as a result of her discharge.WE WILL offer Sharon Louise Pincus such reinstate-ment, and reimburse her for her loss of pay, togetherwith interest thereon, in accordance with the Board'sOrder.Ross VALLEY SAVINGS &LOAN ASSOCIATION(Employer)DatedBy(Representative)(Title)WE WILL immediately notify the said Sharon Louise Pincus,in the event she is now serving in the Armed Forces of theUnited States, of her right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive days 278DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the date of posting and must not be altered,defaced,its provisions, may be directed to the Board's Office, 13050or covered by any other matenal.Federal Building,450 Golden Gate Avenue, Box 36047,Any questions concerning this notice or compliance withSan Francisco,California 94102, Telephone 556-0335.